DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 08, 2022 has been entered.
The following is a non-final office action in response to the request for continued examination of March 08, 2022.
Status of Claims
Claims 1, 3-6, 8-11, 13-16, and 18-20, as originally filed March 08, 2022, are pending and have been examined on the merits (claims 1, 11, and 20 being independent).  Claims 1, 3, 4, 11, 13, 14 and 20 have been amended and entered. Claims 2 and 12 have been cancelled as claims 7 and 17 were previously cancelled.
Response to Arguments
Applicant’s arguments and amendments filed March 08, 2022 have been fully considered.
The Examiner respectfully rescinds the USC 112(a) rejection in view of the arguments on pages 9-10 in Applicant’s remarks, dated March 08, 2022.  As such, the previous rejection has been withdrawn.
The Examiner respectfully rescinds the USC 103 rejection in view of the amendments and arguments on pages 13-19 in Applicant’s remarks, dated March 08, 2022.  As such, the previous rejection has been withdrawn.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s remarks, pages 10-13, dated March 08, 2022
(1) “The Office Action alleges that the independent claims are allegedly directed to an abstract idea. Office Action, p. 14. Applicant respectfully disagrees. The claims are directed to the blockchain, a specific technology. The claimed embodiments recite a specific, sequential process for creating a secure channel for a financial transaction and calculating the most accurate means of arriving at an exchange rate. To characterize this entire process as abstract ignores the specific embodiments recited in the claims. Indeed, the claimed embodiments cannot be directed to a mental process because they cannot be performed practically by the human mind.” – page 11
(2) “The Federal Circuit has found that processes that cannot be practically be performed by the human mind cannot be directed to abstract mental processes. See, e.g., Research Corp. Tech. v. Microsoft, 627 F.3d 859, 868-69 (Fed. Cir. 2010). Accordingly, to the extent that the claims are directed to an abstract idea (which the Applicant does not concede), the alleged abstract idea is incorporated into a practical application.” – pages 11-12
i.e., blockchain technology.” – page 12
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a financial transaction between a requester and a recipient, i.e. transferring funds, for an individual, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ and ‘commercial legal interactions’).  For instance, in the process of claim 1, the limitations of verifying… financial information, confirming… funds availability, facilitating… communication, conducting… exchange of funds in a target currency, determining… exchange currency from a requester currency to the target currency, selecting… currency exchange provider, comparing… exchange rates, initiating… transfer of the funds in the target currency, initiating… push of the funds to a mobile money account of the recipient recite this judicial exception.  Therefore, the claims recite an abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 11, and 20 are not indicative of integration into a practical application because it is mere 
(3) Step 2B Consideration: The limitations recited by claims 1, 11, and 20 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a transfer request from a requester, storing… business account profiles, initiating… transfer of the funds in the target currency, initiating… push of the funds to a mobile money account of the recipient, selecting… currency exchange provider, comparing… exchange rates are all conventional, well-understood and routine computing receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [0032-0033], receiving device, executing module, communication module, computational engine, processors of a general-purpose computer, instructions, blockchain mobile money gateway, computing device, externally connected database, display device, and input device.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “smart contract and 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  
For these reasons and those stated in the rejections above, rejection of claims 1, 3-6, 8-11, 13-16, and 18-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing funds transfer between a requester and a recipient which contains the steps of receiving, confirming, invoking, executing, and selecting.  The claim recites a series of steps and, therefore, is a process. 
Step (2A) Prong 1:  A method for providing funds transfer is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: verifying… financial information, confirming… funds availability, facilitating… communication, conducting… exchange of funds in a target currency, determining… exchange currency from a requester currency to the target currency, selecting… currency exchange provider, comparing… exchange rates, initiating… transfer of the funds in the target currency, initiating… push of the funds to a mobile money account of the recipient recite this judicial exception.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial legal interactions’.  As such, the claims include an abstract idea.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a transfer request from a requester, storing… business account profiles, initiating… transfer of the funds in the target currency, initiating… push of the funds to a mobile money account of the recipient, selecting… currency exchange provider, comparing… exchange rates do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the 
The instant recited claims including additional elements (i.e. a blockchain mobile money gateway, a mobile device, a first smart contract, a finance processing server, blockchain network, an account database, a currency exchange server, a second smart contract, chaincode, nodes of the blockchain network, subset of nodes, and a third smart contract) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0032-0033], receiving device, executing module, communication module, computational engine, processors of a general-purpose computer, instructions, blockchain mobile money gateway, computing device, externally connected database, display device, and input device) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a blockchain mobile money gateway, a mobile device, a first smart contract, a finance processing server, blockchain network, an account database, a currency exchange server, a second smart contract, chaincode, nodes of the blockchain network, subset of nodes, and a third smart contract) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components 
Dependent claims 3-6, 8-10, 13-16, and 18-19 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 3 and 13, the step of “wherein the comparison compares processing times associated with the plurality of currency exchange (FX) providers.”, in claims 4 and 14, the step of “wherein the comparison compares service or business ratings associated with the plurality of currency exchange (FX) providers.”, in claims 5 and 15, the step of “wherein the selection of currency exchange (FX) provider is also based on a determination of a most secure currency server exchange.”, in claims 6 and 16, the step of “wherein the chaincode represents a smart contract.”, in claims 8 and 18, the step of “wherein the transfer request comprises a remittance request.”, and in claims 9, 10, and 19, the step of “wherein the remittance request is associated with a finance institution,…” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Transferring funds between users using a currency exchange is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).

Therefore, claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
March 25, 2022                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/26/2022